UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8266


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JASON F. BRIDGES,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.   Irene M.  Keeley,
District Judge. (1:05-cr-00080-IMK-JSK-1)


Submitted:    May 21, 2009                    Decided:   May 27, 2009


Before MOTZ, TRAXLER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jason F. Bridges, Appellant Pro Se. Shawn Angus Morgan,
Assistant United States Attorney, Clarksburg, West Virginia;
Thomas Oliver    Mucklow,   Assistant  United States Attorney,
Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jason F. Bridges appeals the district court’s order

denying his motion for reduction of sentence under 18 U.S.C.

§ 3582(c)    (2006).      We    have   reviewed    the   record   and    find    no

reversible error.      Accordingly, we affirm for the reasons stated

by   the    district   court.          United     States   v.     Bridges,      No.

1:05-cr-00080-IMK-JSK-1 (N.D.W. Va. Oct. 15, 2008).                   We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in    the   materials     before     the    court    and

argument would not aid the decisional process.

                                                                         AFFIRMED




                                        2